                                            Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       THE CENTER FOR INVESTIGATIVE                       Case No. 19-cv-04541-LB
                                           REPORTING,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                              ORDER GRANTING DEFENDANT'S
                                  13                                                          MOTION FOR SUMMARY
                                                  v.                                          JUDGMENT AND DENYING
                                  14                                                          PLAINTIFF'S CROSS-MOTION FOR
                                           FEDERAL BUREAU OF                                  SUMMARY JUDGMENT
                                  15       INVESTIGATION,
                                                                                              Re: ECF No. 42
                                  16                     Defendant.

                                  17

                                  18                                            INTRODUCTION

                                  19        This is a case brought under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. The

                                  20   plaintiff, The Center for Investigative Reporting, submitted a FOIA request to the Federal Bureau

                                  21   of Investigation (FBI) about the 2002 murders of two American citizens in Papua, Indonesia.1

                                  22   There is a pending indictment against the murder suspect, an Indonesian citizen and Papuan

                                  23   separatist fighter named Anthonius Wamang, who was convicted of the murders in Indonesia and

                                  24   is serving a life sentence there. The government intends to pursue a criminal prosecution of the

                                  25   suspect after he is released from Indonesian custody. The government produced public documents

                                  26

                                  27
                                       1
                                         Compl. – ECF No. 1 at 1 (¶ 2), 4 (¶ 19). Citations refer to material in the Electronic Case File
                                  28   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-04541-LB
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 2 of 9




                                   1   to the Center but withheld other responsive documents on the ground that they are categorically

                                   2   exempt from disclosure under FOIA Exemption 7(A), 5 U.S.C. § 552(b)(7)(A), because they are

                                   3   records compiled for law-enforcement purposes. To invoke Exemption 7(A), the government must

                                   4   show that there is a pending or prospective law-enforcement proceeding, and release of the

                                   5   information “could reasonably be expected to cause some articulable harm to the proceeding.”

                                   6   Gerstein v. DOJ, No. C-03-04893-RMW, 2005 U.S. Dist. LEXIS 41276, at *21–22 (N.D. Cal.

                                   7   Sept. 30, 2005) (quotation omitted). The government met that burden. The court grants the

                                   8   government’s summary-judgment motion and denies the Center’s cross-motion.

                                   9

                                  10                                               STATEMENT

                                  11         The parties do not dispute the sufficiency of the government’s production and instead dispute

                                  12   the withholding of information under FOIA Exemption 7(A). This is the Center’s FOIA request:
Northern District of California
 United States District Court




                                  13             [A]ccess to and copies of all records, files, interviews, reports, memos, letter, emails, and
                                                 documents concerning the death of two American citizens, Ricky Lynn Spier and Leon
                                  14             Edwin “Ted” Burgon after an attack that occurred on August 31, 2002, when 10
                                                 schoolteachers and a 6-year-old child were ambushed while they were returning from a
                                  15             picnic to their residences in Tembagapura, Papua Province, Indonesia, including but not
                                  16             limited to all records in the central records system, field offices, investigative case
                                                 management, electronic case files, and/or universal index of cases. In making this request, I
                                  17             also request all records relating to the Indonesian citizen, Anthonius Wamang, in
                                                 connection with the attack on August 31, 2002 as referenced above.2
                                  18

                                  19         In response to the request, the FBI (1) identified 24,400 pages of documents and 47 hours of

                                  20   video and audio footage, (2) segregated and released information (398 pages and roughly 51

                                  21   minutes of media) that it determined would not jeopardize its future investigative or prosecutive

                                  22   efforts, and (3) withheld the rest under Exemption 7(A).3 It followed a three-step process: (1) it

                                  23   reviewed each document withheld on a document-by-document basis; (2) it grouped the documents

                                  24

                                  25

                                  26

                                  27   2
                                           Center FOIA Request, Ex. A to Seidel Decl. – ECF No. 42-1 at 68.
                                  28   3
                                           Hardy Decl. – ECF No. 16-1 at 3 (¶ 8); Seidel Decl. – ECF No. 42-1 at 13 (¶ 44), 21 (¶ 55).

                                       ORDER – No. 19-cv-04541-LB                           2
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 3 of 9




                                   1   into functional categories; and (3) it explained why release of documents in each category would

                                   2   interfere with pending or prospective law-enforcement proceedings.4

                                   3         After exhausting its administrative remedies, the Center filed this lawsuit challenging the

                                   4   FBI’s withholding of information from its investigative files.5 5 U.S.C. § 552(a)(1–3), (a)(4)(B).

                                   5   The FBI moved for summary judgement on the following grounds: (1) Exemption 7(A) allowed it

                                   6   to categorically withhold non-public documents from release; and (2) other FOIA exemptions —

                                   7   (b)(1), (b)(3), (b)(6), (b)7)(C), (b)(7)(D), (b)(7)(E), and (b)(7)(F) — also justify its withholding of

                                   8   its investigative files.6 In its opposition and cross-motion for summary judgment, the Center

                                   9   contended that in camera review is needed because the FBI’s assertions about the withheld records

                                  10   are too general.7 The court held a hearing on February 18, 2021. All parties consented to

                                  11   magistrate-judge jurisdiction.8

                                  12                                           LEGAL STANDARD
Northern District of California
 United States District Court




                                  13         The court must grant a motion for summary judgment if the movant shows that there is no

                                  14   genuine dispute as to any material fact and the moving party is entitled to judgment as a matter of

                                  15   law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Material

                                  16   facts are those that may affect the outcome of the case. Anderson, 477 U.S. at 248. FOIA cases

                                  17   usually are decided at summary judgment because the facts generally are not in dispute. Animal

                                  18   Legal Def. Fund v. FDA., 836 F.3d 987, 989 (9th Cir. 2016) (per curiam); Minier v. CIA, 88 F.3d

                                  19   796, 800 (9th Cir. 1996).

                                  20         FOIA provides public access to official information “shielded unnecessarily from public view.”
                                  21   Lahr v. NTSB, 569 F.3d 964, 973 (9th Cir. 2009) (cleaned up) (quoting Dep’t of Air Force v. Rose,
                                  22   425 U.S. 352, 361 (1976)). Agencies may withhold documents only if the “material at issue falls
                                  23   within one of [] nine statutory exemptions.” 5 U.S.C. § 552(b); Maricopa Audubon Soc. v. U.S.
                                  24

                                  25   4
                                           Siedel Decl. – ECF No. 42-1 at 15–21 (¶¶ 52–53).
                                       5
                                  26       Appeal, Ex. G to id. – ECF No. 42-1 at 113–18; DOJ Letter, Ex. H to id. – ECF No. 42-1 at 120–21.
                                       6
                                           Mot. – ECF No. 42.
                                  27   7
                                           Cross-Mot. – ECF No. 45.
                                  28   8
                                           Consents – ECF Nos. 7, 10.

                                       ORDER – No. 19-cv-04541-LB                          3
                                           Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 4 of 9




                                   1   Forest Serv., 108 F.3d 1082, 1085 (9th Cir. 1997) (quoting DOJ v. Tax Analysts, 492 U.S. 136, 151
                                   2   (1989)). FOIA’s “exemptions are to be interpreted narrowly.” Lahr, 569 F.3d at 973 (quotation
                                   3   omitted). An agency “shall withhold information” “only if the agency reasonably foresees that
                                   4   disclosure would harm an interest protected by an exemption” or “disclosure is prohibited by law.”
                                   5   5 U.S.C. § 552(a)(8)(A). A plaintiff is entitled to injunctive relief when an agency’s reliance on a
                                   6   FOIA exemption is improper. 5 U.S.C. § 552(a)(4)(B).
                                   7      The court reviews de novo an agency’s withholding of records and “may examine the contents
                                   8   of such agency records in camera to determine whether such records or any part thereof shall be
                                   9   withheld under any of the exemptions set forth in subsection (b) of this section [listing FOIA
                                  10   exemptions], and the burden is on the agency to sustain its action.” 5 U.S.C. § 552(a)(4)(B). The
                                  11   agency “must show that its search for responsive records was adequate, that any claimed
                                  12   exemptions actually apply, and that any reasonably segregable, non-exempt parts of records have
Northern District of California
 United States District Court




                                  13   been disclosed after redaction of exempt information.” Frost v. DOJ, No. 17-cv-01240-JCS, 2018
                                  14   WL 1626682, at *4 (N.D. Cal. Apr. 4, 2018) (cleaned up) (quoting Light v. DOJ, 968 F. Supp. 2d
                                  15   11, 23 (D.D.C. 2013)); accord Lahr, 569 F.3d at 973.
                                  16      At summary judgment, the court can rely on agency affidavits that “describe the documents
                                  17   and the justifications for nondisclosure with reasonably specific detail, demonstrate that the
                                  18   information withheld logically falls within the claimed exemption, and are not controverted by
                                  19   either contrary evidence in the record nor by evidence of agency bad faith.” Military Audit Project
                                  20   v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); accord Lion Raisins v. USDA, 354 F.3d 1072, 1082
                                  21   (9th Cir. 2004), overruled on other grounds, Animal Legal Defense Fund, 836 F.3d at 987; Goland
                                  22   v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978). A corollary of this principle is that agency affidavits
                                  23   are entitled to a presumption of good faith, SafeCard Servs. Inc. v. SEC, 926 F.2d 1197, 1200
                                  24   (D.C. Cir. 1991), and a district court does not need to conduct an in camera review of each
                                  25   withholding unless an agency declaration “lacks sufficient detail or bears some indicia of bad faith
                                  26   by the agency,” Hamdan v. DOJ, 797 F.3d 759, 779 (9th Cir. 2015). Courts “accord substantial
                                  27   weight to an agency’s declarations regarding the application of a FOIA exemption.” Shannahan v.
                                  28   IRS, 672 F.3d 1142, 1148 (9th Cir. 2012). “[A]n agency’s justification for invoking a FOIA

                                       ORDER – No. 19-cv-04541-LB                        4
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 5 of 9




                                   1   exemption is sufficient if it appears logical or plausible.” Wolf v. CIA, 473 F.3d 370, 374–75 (D.C.
                                   2   Cir. 2007) (cleaned up).
                                   3         Unlike other FOIA exemptions, a Vaughn index generally is not necessary in Exemption 7(A)
                                   4   cases. Lewis v. IRS, 823 F.2d 375, 380 (9th Cir. 1987); accord Wishart v. Comm’r, No. 97-20614
                                   5   SW, 1998 WL 667638, at *3 (N.D. Cal. Aug. 6, 1998).
                                   6         FOIA Exemption 7(A) exempts from disclosure “records or information compiled for law

                                   7   enforcement purposes, but only to the extent that the production of such law enforcement records or

                                   8   information [] could reasonably be expected to interfere with enforcement proceedings. . . .” 5 U.S.C.

                                   9   § 552(b)(7)(A); id. § 552(a)(8)(A) (agency must reasonably foresee how disclosure harms its

                                  10   exemption-protected interest). “To invoke the exemption, the government must show that (1) a law

                                  11   enforcement proceeding is pending or prospective, and (2) release of the information could

                                  12   reasonably be expected to cause some articulable harm to the proceeding.” Gerstein, 2005 U.S. Dist.
Northern District of California
 United States District Court




                                  13   LEXIS 41276, at *21–22 (quotation omitted). The government “is not required to make a specific

                                  14   factual showing with respect to each withheld document that disclosure would actually interfere with

                                  15   a particular enforcement proceeding.” It must “only make a general showing that disclosure of its

                                  16   investigatory records would interfere with its enforcement proceedings.” Lewis, 823 F.2d at 380.

                                  17

                                  18                                               ANALYSIS

                                  19         The parties dispute whether Exemption 7(A) permits the FBI’s withholding of documents and

                                  20   media that are in its investigative files. Because the FBI properly asserted Exemption 7(A), the

                                  21   court grants the government’s motion for summary judgment and denies the Center’s cross-motion.

                                  22         First, the parties do not dispute that the information was compiled for a law-enforcement

                                  23   purpose.9

                                  24         Second, there is a pending or prospective law-enforcement proceeding. The United States has

                                  25   charged Anthonius Wamang with murder and related charges, secured an arrest warrant, and

                                  26

                                  27

                                  28   9
                                           Cross-Mot. – ECF No. 45 at 19 n.7.

                                       ORDER – No. 19-cv-04541-LB                         5
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 6 of 9




                                   1   intends to prosecute him after he is released from Indonesian custody.10 Exemption 7(A) applies to

                                   2   long-term or dormant investigations that could lead to a prospective law-enforcement proceeding.

                                   3   NPR v. Bell, 431 F. Supp. 509, 514 (D.D.C. 1977). To the extent that the Center contends that the

                                   4   life sentence in Indonesia means that prosecution here is a legal impossibility,11 it is not. It may be

                                   5   difficult to secure Mr. Wamang’s presence here because there is no extradition treaty. But that

                                   6   does not mean that the United States cannot secure his custody.12

                                   7         Third, the records are related to the pending or prospective law-enforcement proceeding.

                                   8         Fourth, the FBI has established that release of the withheld records could harm the

                                   9   investigation. Gerstein, 2005 U.S. Dist. LEXIS 41276 at *21–22. The government employed the

                                  10   required three-step process to justify its withholding of generic categories of documents (as

                                  11   described above): (1) it reviewed each withheld document (grouping them into 42 types of

                                  12   records); (2) it grouped the documents into three functional categories; and (3) it explained why
Northern District of California
 United States District Court




                                  13   release of documents in each category would interfere with pending or prospective law-

                                  14   enforcement proceedings (such as through identification of sources and witnesses).13 Bevis v.

                                  15   Dep’t of State, 801 F.2d 1386, 1389–90 (D.C. Cir. 1986). The government does not need to “make

                                  16   a specific factual showing with respect to each withheld document.” Lewis, 823 F.2d at 380. The

                                  17   FBI’s explanation satisfies the requirement that release of the records could reasonably harm its

                                  18   investigative interests. 5 U.S.C. § 552(a)(A)(i); see, e.g., Ctr. for Investigative Reporting v. DOL,

                                  19   424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (“even if information falls within the scope of a

                                  20   discretionary exemption, it cannot be withheld from the public unless the agency also shows that

                                  21   disclosure will harm the interested protected by that exemption. . . . Post [the FOIA Improvement

                                  22   Act of 2016], the foreseeable harm standard applies to all exemptions . . .”), appeal docketed, No.

                                  23   20-16416 (9th Cir. July 23, 2020); Club v. EPA, No. 20-cv-03472-JCS, 2020 WL 7240211, at *3

                                  24
                                       10
                                  25     Seidel Decl. – ECF No. 42-1 at 14–15 (¶ 50); Maisel Decl. – ECF No. 42-2 at 3–4 (¶¶ 6, 10); FBI
                                       6/24/2004 Press Release, Ex. C to Seidel Decl. – ECF No. 42-1 at 81.
                                  26   11
                                            Cross-Mot. – ECF No. 45 at 19–22.
                                       12
                                  27        Maisel Decl. – ECF No. 42-2 at 2–3 (¶¶ 5–6).
                                       13
                                          Siedel Decl. – ECF No. 42-1 at 15–21 (¶¶ 52–53), 22–25 (¶ 58); see Mot. – ECF No. 42 at 20–21
                                  28   (recounting the harm to enforcement proceedings).

                                       ORDER – No. 19-cv-04541-LB                          6
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 7 of 9




                                   1   (N.D. Cal. Dec. 8, 2020) (same) (quoting The Ctr. for Investigative Reporting, 424 F. Supp. 3d at

                                   2   780); Judicial Watch Inc. v. U.S. Dep’t of Com., 375 F. Supp. 3d 93, 98 (D.D.C. 2019) (“Stated

                                   3   differently, pursuant to the FOIA Improvement Act, an agency must release a record — even if it

                                   4   falls within a FOIA exemption — if releasing the record would not reasonably harm an

                                   5   exemption–protected interest and if the law does not prohibit the disclosure”) (cleaned up).

                                   6         The Center nonetheless contends that the FBI cannot withhold documents that were made

                                   7   public during Mr. Wamang’s public trial in Indonesia and through other public outlets (such as

                                   8   news sources and through government disclosures).14 The FBI released its press releases already,

                                   9   and there thus are two items generally at issue: (1) a description of the testimony of FBI agents at

                                  10   the Indonesia trial (available apparently through WikiLeaks), and (2) an FBI awards ceremony on

                                  11   March 27, 2009 that has a three-paragraph description of the investigation.15

                                  12         “Materials normally immunized from disclosure under FOIA lose their protective cloak once
Northern District of California
 United States District Court




                                  13   disclosed and preserved in a permanent public record.” ACLU of N. Cal. v. DOJ, 880 F.3d 473,

                                  14   491 (9th Cir. 2018). “Although an agency bears the burden of proving that a FOIA exemption

                                  15   applies to a given document, a plaintiff asserting that information has been previously disclosed

                                  16   bears the initial burden of pointing to specific information in the public domain that duplicates that

                                  17   being withheld.” Elec. Frontier Found. v. DOJ., No. 11-cv-05211-YGR, 2014 WL 3945646, at *6

                                  18   (N.D. Cal. Aug. 11, 2014) (cleaned up). The test is a “stringent one.” Id.

                                  19         A related concept is the official-acknowledgment doctrine. Civil Beat Law Ctr. for the Pub.

                                  20   Int., Inc. v. Ctrs. for Disease Control & Prevention, 929 F.3d 1079, 1087 (9th Cir. 2019). “[I]f the

                                  21   government has officially acknowledged [the] information, a FOIA plaintiff may compel

                                  22   disclosure of that information even over an agency’s otherwise valid exemption claim.” Id.

                                  23   (cleaned up). The plaintiff must show the following: “(1) the information requested must be as

                                  24   specific as the information previously released; (2) the information requested must match the

                                  25   information previously disclosed; and (3) the information requested must already have been made

                                  26
                                       14
                                  27        Cross-Mot. – ECF No. 45 at 17–18.
                                       15
                                        9/12/2006 Cable, Ex. 25 to Jones Decl. – ECF No. 45-6 at 364–365; 3/27/2009 FBI Honorary
                                  28   Medals Ceremony Speech, Ex. 31 to Jones Decl. – ECF No. 45-6 at 392.

                                       ORDER – No. 19-cv-04541-LB                        7
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 8 of 9




                                   1   public through an official and documented disclosure.” Id. That the information is publicly

                                   2   available is not sufficient. Id. “Instead, the specific information sought by the plaintiff must

                                   3   already be in the public domain by official disclosure” Id.

                                   4         Courts have used the terms “public domain” and “official acknowledgment” interchangeably.

                                   5   Pickard v. DOJ, 217 F. Supp. 3d 1081, 1086 n.4 (N.D. Cal. 2016); see Freedom of the Press

                                   6   Found. v. DOJ, 241 F. Supp. 3d 986, 1003–04 (N.D. Cal. 2017); accord James Madison Project v.

                                   7   DOJ, 330 F. Supp. 3d 192, 203–04 (D.D.C. 2018). The information here is not demonstrably in

                                   8   the public domain. ACLU of N. Cal., 880 F.3d at 491.

                                   9         First, public availability of information — like the agents’ testimony at a trial — does not

                                  10   trigger the official-acknowledgment doctrine. Instead, the specific information that the Center

                                  11   seeks “must already be in the public domain by official disclosure.” Civil Beat Law Ctr. For the

                                  12   Pub. Interest, Inc., 923 F.3d at 1087. A plaintiff must identify “an intentional, public disclosure
Northern District of California
 United States District Court




                                  13   made by or at the request of a government officer acting in an authorized capacity by the agency in

                                  14   control of the information at issue . . . that is as specific as the information previously released.”

                                  15   Elec. Frontier Found., 2014 WL 3945646 at *6 (cleaned up).

                                  16         Here, the plaintiff has not pointed to “specific information in the public domain that duplicates

                                  17   that being withheld.” Id. The plaintiff has not established that the agents’ testimony is an official

                                  18   acknowledgment by the FBI: an agent’s testimony generally is not within the agent’s official

                                  19   capacity or an official acknowledgment of anything. Cf. id. (statements by agency officials were

                                  20   not in their official capacity). Also, documents leaked by others are not an intentional public

                                  21   disclosure. Id. Similarly, the Indonesian police records — submitted by the Center after briefing

                                  22   — are not an official disclosure by the FBI.16 The Ctr. for Investigative Reporting v. U.S. Dep’t of

                                  23   Treasury, No. 19-cv-08181-JCS, 2021 WL 229309, at *8 (N.D. Cal. Jan. 22, 2021).

                                  24         Second, the award ceremony involved a high-level summary of the agents’ efforts in the

                                  25   investigation. It is not “specific information in the public domain that duplicates that being

                                  26   withheld.” Id. at *6–7.

                                  27

                                  28   16
                                            Indonesian Police Investigation, Exs. 1–13 to Baranetsky Decl. – ECF No. 56 & Exs. 1–12.

                                       ORDER – No. 19-cv-04541-LB                          8
                                              Case 3:19-cv-04541-LB Document 59 Filed 02/18/21 Page 9 of 9




                                   1         Given the conclusion that Category 7(A) applies, the court does not address the other

                                   2   exemptions that the government advances.

                                   3         The final issue is segregability. Hamdan v. DOJ, 797 F.3d 759, 778–79 (9th Cir. 2015). “FOIA

                                   4   requires that ‘any reasonably segregable portion of a record shall be provided to any person

                                   5   requesting such record after deletion of the portions which are exempt under this subsection.’”

                                   6   Freedom of the Press Found., 241 F. Supp. 3d at 1004 (quoting 5 U.S.C. § 552(b)). “The burden is

                                   7   on the agency to establish that all reasonably segregable portions of a document have been

                                   8   segregated and disclosed.” Pac. Fisheries, Inc. v. United States, 539 F.3d 1143, 1148 (9th Cir.

                                   9   2008). “[T]he agency is also entitled to a presumption that it complied with the obligation to

                                  10   disclose reasonably segregable material.” Freedom of the Press Found., 241 F. Supp. 3d at 1004

                                  11   (cleaned up). The agency can meet its burden “by providing the district court with a reasonably

                                  12   detailed description of the withheld material and alleging facts sufficient to establish an exemption.”
Northern District of California
 United States District Court




                                  13   Hamdan, 797 F.3d at 779. The court “may rely on an agency’s declaration.” Id. “Agency affidavits

                                  14   that are sufficiently detailed are presumed to be made in good faith and may be taken at face value.”

                                  15   Id.

                                  16         The FBI’s declarations met this standard and establish the FBI disclosed all reasonably

                                  17   segregable portions of the responsive materials. The declarations described the materials withheld,

                                  18   established the application of Exemption 7(A), identified responsive material that was public and

                                  19   non-exempt, and released that material.17 The Center challenges the FBI’s withholding of

                                  20   Indonesian court records, but the FBI withheld only “non-public court documents.”18

                                  21                                               CONCLUSION

                                  22         The court grants the FBI’s motion for summary judgment and denies the Center’s cross-motion.

                                  23         IT IS SO ORDERED.

                                  24         Dated: February 18, 2021                      ______________________________________
                                                                                           LAUREL BEELER
                                  25                                                       United States Magistrate Judge
                                  26
                                       17
                                  27     Seidel Decl. – ECF No. 42-1 at 6–7 (¶¶ 23–25), 13 (¶ 44), 15–21 (¶ 53), 22–25 (¶ 58), 65 (¶¶ 156–
                                       159); Seidel Supp. Decl. – ECF No. 50-1 at 4 (¶¶ 10–11).
                                  28   18
                                            Seidel Decl. – ECF No. 42-1 at 17 (¶ 53(o)).

                                       ORDER – No. 19-cv-04541-LB                          9
